       Case 1:17-cv-00589-LGS-RWL Document 652 Filed 08/25/21 Page 1 of 6


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 MEDIDATA SOLUTIONS, INC. et al.,                             :
                                              Plaintiffs, :
                                                              :
                            -against-                         :    17 Civ. 589 (LGS)
                                                              :
 VEEVA SYSTEMS, INC.,                                         :   OPINION & ORDER
                                              Defendant. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        Defendant Veeva Systems, Inc. (“Veeva”) moves in limine to preclude portions of the

expert opinion of Jim Davies (the “Davies Report”) estimating the product development time

Veeva saved through its alleged misappropriation of Medidata’s trade secrets (“Veeva MIL 4”).

Plaintiffs Medidata Solutions, Inc. and MSDOL Europe Limited (collectively, “Medidata”)

oppose and request leave to update the Davies Report in response to the Opinion and Order on

summary judgment (“Summary Judgment Opinion”), which eliminated certain classes of trade

secrets that Medidata did not sufficiently describe. For the reasons set forth below, Veeva MIL 4

is granted.

I.      BACKGROUND

        Familiarity with the underlying allegations and procedural history is assumed. As

relevant to the present motion, the Davies Report (1) opines as to typical software development

timelines for CTMS and EDC products and (2) concludes that because Veeva developed its

CTMS and EDC products faster than those timelines, it must have used Medidata’s trade secrets

to gain a “head start.” 1

II.     STANDARD

        Federal Rule of Evidence 702 governs the admissibility of expert testimony. District


1
  The Davies Report also details what classes of trade secrets were allegedly misappropriated by
Veeva, how they were valuable and how Medidata protected them. Veeva does not challenge
those portions of the report.
       Case 1:17-cv-00589-LGS-RWL Document 652 Filed 08/25/21 Page 2 of 6


courts play a “‘gatekeeping’ function” under Rule 702 and are “charged with ‘the task of ensuring

that an expert’s testimony both rests on a reliable foundation and is relevant to the task at hand.’”

In re Mirena IUS Levonorgestrel-Related Prods. Liab. Litig. (No. II), 982 F.3d 113, 122-23 (2d

Cir. 2020) (quoting Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 597 (1993)). A Rule

702 inquiry focuses on three issues: (1) whether a witness is qualified as an expert, (2) whether

the witness’s “opinion is based upon reliable data and methodology” and (3) whether “the

expert’s testimony (as to a particular matter) will assist the trier of fact.” Nimely v. City of N.Y.,

414 F.3d 381, 397 (2d Cir. 2005) (internal quotation marks and citations omitted); accord In re

Namenda Indirect Purchaser Antitrust Litig., No. 15 Civ. 6549, 2021 WL 509988, at *6

(S.D.N.Y. Feb. 11, 2021).

III.    DISCUSSION

        A. The Head Start Opinion

        The Davies Report identifies a number of instances in which former Medidata employees

who worked for Veeva were aware of trade secrets developed by Medidata. The Davies Report

identifies a much smaller number of instances in which former Medidata employees allegedly

used such documentation or information at Veeva.

        After cataloging the large amount of Medidata information to which Veeva allegedly had

access, along with the smaller set of specific instances in which Veeva allegedly used specific

portions of that information, the Davies Report repeatedly claims that Veeva gained a competitive

advantage:

        •    “[A] competitor with access to Medidata’s principles, architectures, and strategies
             would be able to accelerate its development cycle and introduce a competing product
             faster than it otherwise would have been able.”

        •    “[U]nauthorized access to Medidata’s product development implementation
             information would provide a blueprint for developing an EDC product from its earliest
                                                 2
      Case 1:17-cv-00589-LGS-RWL Document 652 Filed 08/25/21 Page 3 of 6


           stages to a fully featured offering.”

       •   “[T]he documents and testimony I have reviewed indicate that Veeva’s development
           process leading to the release of its EDC product was guided and influenced by
           information developed by Medidata.”

       •   Veeva’s access to Medidata’s proprietary and confidential information concerning
           [certain generic product features] would in my opinion benefit Veeva by (a) allowing
           Veeva to implement its core EDC features in an extensible way, thus speeding the
           later implementation of new features . . . and (b) avoiding time potentially wasted due
           to redesigning core EDC features to accommodate the introduction of new features in
           future releases . . . [and permitting Veeva] to introduce more robust and feature-rich
           initial releases above and beyond what would be expected from a software
           development company with the relative inexperience regarding EDC.

       •   “Veeva had access to and referred to information that Medidata regarded as
           proprietary and confidential which reflected a full spectrum of EDC development.”

       •   “Based upon my own experience of software design and development, the advanced
           functionality of [Veeva’s CTMS product] would typically require at least [redacted]
           months of development time in the absence of access to preexisting development
           information of the kind provided by [various Medidata employees.]

The observation that Veeva’s access to and use of Medidata’s confidential product development

information could lead Veeva to develop a competing product more quickly is well within the

comprehension of the jury, and expert testimony on that point is warranted only to the extent that

it explains how specific instances of alleged misappropriation would have reduced Veeva’s

development timelines.

       The Davies Report does not provide any methodology for ascertaining how much time

Veeva saved through its alleged use of each identified class of trade secret. Instead, it notes the

difference between Veeva’s development timelines and various comparable products and

concludes that “Veeva’s access to, and use of, such Medidata information allowed Veeva to

substantially accelerate its timeline for developing its EDC and CTMS products.” The plain

import of the Davies Report is that Veeva saved a specific amount of time due to its alleged


                                                   3
      Case 1:17-cv-00589-LGS-RWL Document 652 Filed 08/25/21 Page 4 of 6


misappropriation, and that the amount of time saved equals the difference between the time it

took competitors to develop similar products and Veeva’s development time. The Davies Report

provides no sound methodological basis for that conclusion, but instead relies on its expert’s bare

say-so coupled with observations of development timelines for similar products. Introducing

expert opinion on Veeva’s alleged head start, without any demonstrated or reliable method for

determining the specific degree of head start provided by each alleged use of specific Medidata

trade secrets, would not assist the jury. To the contrary, there is a significant risk that the jury

would give undue weight to expert opinion shorn of any demonstrable, reliable methodology. 2

       In response, Medidata argues that questions regarding the Davies Report’s head start

opinion go to the weight to be given Davies’ methodology, not its admissibility. This argument is

unpersuasive, as the Davies Report articulates no method by which to quantify Veeva’s alleged

head start. Medidata also suggests that Davies articulated a methodology by “appl[ying] his

expertise to the product development information available in the case” to “available evidence of

comparable development efforts to confirm his calculations as to credible development timelines

for EDC and CTMS products,” for instance, by evaluating development entries in Medidata and

Veeva’s software development project databases for EDC and CTMS products. This argument is

unpersuasive, as it, like the Davies Report, does not explain how Davies determined how Veeva’s

alleged use of certain trade secrets led to specific time savings.




2
 In his deposition, Davies retreated from stating that his report wholly attributed the time
differences to trade secret misappropriation. To the extent Medidata argues that the Davies
Report simply introduces the differences in development times for the jury to weigh, that
argument is unpersuasive, as the plain import of the introduction of such information is that the
difference is due to trade secret misappropriation. The Davies Report provides no reliable
method for determining the extent to which the difference arises from such misappropriation.
                                                  4
      Case 1:17-cv-00589-LGS-RWL Document 652 Filed 08/25/21 Page 5 of 6


       B. Development Timelines for Comparable Products

       The Davies Report purports to estimate typical development timelines for EDC and

CTMS products. For EDC, it relies on development timelines for two products -- Medidata’s

EDC product and a separate EDC product known as OpenClinica. For CTMS, it relies solely on

the development timeline for a CTMS product created by Clinical Force, which Medidata

acquired in 2011. Veeva takes issue with these estimates, claiming that Davies (1) lacks general

knowledge of EDC and CTMS products, (2) lacks specific knowledge of the EDC and CTMS

products he used for comparison and (3) unduly relies on his general experience with EDC and

CTMS products. These objections would normally go to the weight to be accorded the Davies

Report, rather than its admissibility, as Davies undisputedly has experience in the development of

CTMS and EDC products -- a field of software with only approximately eighteen market

competitors worldwide, where proprietary development timelines will not be readily available

(evidenced in part by the parties’ efforts to maintain confidential their own development timelines

in this case). However, because the Davies Report uses these timelines only in support of the

head start opinion for which it articulates no reliable methodology, these development timelines

are likewise not admissible.

IV.    CONCLUSION

       For the reasons stated above, Veeva’s MIL 4 is granted. Medidata’s motion for leave to

update the Davies Report to conform to the Summary Judgment Opinion is denied as moot. For

the avoidance of doubt, at trial, Medidata shall not introduce: (1) Davies’ opinion that the

difference in development time between Veeva’s products and the comparable products analyzed

by Davies is attributable to Veeva’s alleged misappropriation of trade secrets or (2) evidence of

the development timelines for the other EDC and CTMS products set forth in the Davies Report,

                                                 5
      Case 1:17-cv-00589-LGS-RWL Document 652 Filed 08/25/21 Page 6 of 6


as the report only uses those timelines in an attempt to quantify Veeva’s alleged head start. Any

testimony by Davies regarding resources saved by Veeva through alleged misappropriation of

Medidata’s trade secrets shall be limited to an explanation of how such misappropriation would

have assisted Veeva. The Clerk of Court is respectfully directed to close the entries at Docket

Numbers 417 and 421.



Dated: August 25, 2021
       New York, New York




                                                6
